Citation Nr: 0803945	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO. 07-13 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability.

2. Entitlement to service connection for right knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 
1960.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision by the RO.

In December 2007, the veteran had a hearing at the RO before 
the Veterans Law Judge whose name appears at the end of this 
decision. Later that month, the Veterans Law Judge granted a 
motion to have the veteran's case advanced on the Board's 
docket.

The issue of entitlement to service connection for right knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In October 1983, the Board denied the veteran's claim of 
entitlement to service connection for right knee disability.

2. Evidence associated with the record since the Board's 
October 1983 decision is neither cumulative nor redundant 
and, by itself or in connection with evidence previously 
assembled, relates to an unestablished fact or raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for right knee disability. 


CONCLUSIONS OF LAW

1. The Board's October 1983 decision, which denied the 
veteran's claim of entitlement to service connection for 
right knee disability, is final. 38 U.S.C. §§4004 (1982); 38 
C.F.R. § 19.192 (1983).

2. New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
right knee disability. 38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The veteran seeks entitlement to service connection for right 
knee disability; however, this is not the veteran's first 
such claim. 

In October 1983, the Board denied the veteran's claim of 
entitlement to service connection for right knee disability. 
The veteran did not request reconsideration of that decision; 
and therefore, it became final under the law and regulations 
then in effect. 38 U.S.C.A. §§ 4003, 4004 (1982); 38 C.F.R. 
§ 19.104 (1983).

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. 
§§ 7104(b). The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.

New evidence means existing evidence not previously submitted 
to VA decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. 

Prior to making a determination as to whether the additional 
evidence is new and material, the Board must ensure 
compliance with VA's duty to notify in accordance with Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (Holding that when a 
veteran seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the veteran of the evidence necessary to substantiate 
the element(s) required to establish service connection that 
was found insufficient in the previous denial.) 

As part of that notice, VA must inform the veteran of the 
information and evidence he is expected to provide, as well 
as the information and evidence VA will seek to obtain on his 
behalf. In addition, VA must tell the veteran to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Generally, the notice must be provided to the veteran before 
the initial unfavorable decision on the request to reopen the 
claim. Id; see also, Pelegrini v. Principi, 18 Vet. App. 112 
(2004). However, VA may proceed with adjudication of a claim 
if errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In September 2006, the RO provided timely notice to the 
veteran regarding the information and evidence needed to 
substantiate his claim for service connection for right knee 
disability. The RO specified the information and evidence to 
be submitted by him and the information and evidence to be 
obtained by VA. The RO also requested that he advise VA of or 
submit any further evidence pertaining to his claim. In 
addition, the RO notified the veteran of the criteria and 
method used to assign a degree and effective date of 
disability should service connection be granted for right 
knee disability. 

In response, the veteran and his representative submitted 
additional evidence and argument in support of the veteran's 
request to reopen his claim. The veteran also had hearings at 
the RO in June and December 2007. On the latter occasion, the 
undersigned Veterans Law Judge reminded the veteran of 
sources of evidence which could be used to support the 
veteran's claim. In particular, the Veterans Law Judge cited 
statements from former fellow service members, letters 
written in or shortly after service, and records associated 
with the veteran's employment after service. However, the 
veteran replied that he did not have such evidence.

In November 2006 and November 2007, the RO considered the 
additional evidence and argument submitted by the veteran and 
denied the request to reopen his claim for service connection 
for right knee disability. On each occasion, the veteran was 
notified of the decision and given an opportunity to comment. 
Neither he nor his representative argued that they had been 
improperly notified of the criteria to reopen his claim or 
that they did not otherwise understand that criteria. 
Therefore, the Board finds that the VA effectively met its 
duty to timely notify the veteran of the requirements to 
reopen a claim which had been previously denied and become 
final. Accordingly, the Board will consider whether the 
additional evidence is, in fact, new and material for the 
purpose of reopening his claims for service connection for 
right knee disability.

If the additional evidence is not sufficient to reopen a 
claim, the Board's analysis must cease. See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993). However, if the evidence received is sufficient to 
reopen a claim, the Board must ensure that VA has met its 
duty to assist the veteran in the development of that claim. 
The Board may then proceed to a de novo review of the merits 
of the claim. See Elkins v. West, 12 Vet. App. 209 (1999).

The Facts and Analysis

The veteran contends that his current right knee disability 
is primarily the result of an inservice injury sustained when 
he slipped on the ice and landed on his right knee. He 
further contends that he has submitted new and material 
evidence, including a medical opinion, which substantiates 
his theory of the case. Therefore, he maintains that the 
additional evidence is not only sufficient to reopen the 
claim, it supports a grant of service connection. 

After reviewing the record, the Board finds that the 
additional evidence, including the cited medical opinion, is 
new and material. Therefore, it is sufficient to reopen the 
claim for service connection for right knee disability. 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. 

The resolution of this issue must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the veteran served, his medical records 
and all pertinent medical and lay evidence. Determinations 
relative to service connection will be based on review of the 
entire evidence of record. 38 C.F.R. § 3.303(a). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

Evidence on file at the time of the Board's decision in 
October 1983 consisted of the veteran's service medical 
records; a July 1982 report from D. W. J., D.C.; August 1982 
statements from the veteran's brother and sister; and a 
November 1982 report from J. K. P., M.D. Such evidence showed 
that the veteran had been treated for a right knee injury. 
However, the fact that an injury had occurred in service was 
not enough. Then, as now, there had to be chronic disability 
resulting from that injury. If there was no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service was required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

The evidence showed that the veteran entered service without 
any complaints or clinical findings of right knee disability. 
During service in February 1959, he injured his right knee in 
a fall. The initial diagnosis was chondromalacia of the 
patella, and he was hospitalized on two occasions for 
physical rehabilitation. However, X-rays were consistently 
negative for any bony pathology; and by January 1960, there 
was no objective evidence of any right knee abnormality. 

During his April 1960 service separation examination, the 
veteran responded in the affirmative when asked if he then 
had, or had ever had painful or swollen joints. However, his 
lower extremities were found to be normal; and in June 1960, 
just prior to his release from active duty, he reported that 
there had been no change in his condition. 

Although his sister and brother reported that the veteran's 
right knee continued to swell and bother him after service, 
that report was not supported by the evidence of record. For 
example, in July and August 1961, during his assignment to 
the Reserve, the veteran again reported that there had been 
no change in his physical condition. Moreover, from November 
1962 through March 1979, he was treated by D. W. J., D.C., 
for various orthopedic abnormalities. However, that treatment 
did not involve any complaints or clinical findings involving 
the right knee.

In fact, right knee disability was not reported again until 
November 1982 when the veteran was treated by Dr. P. While 
the veteran reported that he had had right knee symptoms 
since service, the record remained negative for any 
complaints or clinical findings of chronic, identifiable 
right knee pathology. Although he found that the veteran had 
probably torn his right medial meniscus, Dr. P. did not 
report any relationship between that disability and service.

In light of the foregoing, the Board found that the veteran's 
right injury in service had been acute and transitory and 
resolved without residual disability. The Board further found 
that chronic identifiable right knee pathology had not been 
demonstrated until 1982 and that there was no clinical 
evidence to relate that disorder to the veteran's service. 
Accordingly, service connection for right knee disability was 
denied, and, as noted above, that decision became final. 

Relevant evidence added to the record since the Board's 
October 1983 decision consists of records from J. M., M.D., 
reflecting the veteran's treatment from March to November 
1992; VA records reflecting the veteran's treatment from 
March to 2005 to March 2006; records from D.O., M.D., 
reflecting the veteran's treatment from November 2005 to 
August 2006; a June 2006 statement from E. R. S., M.D.; and 
the transcripts of the veteran's hearings held in June and 
December 2007. 

Such evidence is new in the sense that it has not previously 
been before the VA. It also material as it shows chronic 
right knee disability, primarily diagnosed as torn right 
medial and lateral menisci. The additional evidence also 
suggests a nexus to service which was not present at the time 
of the Board's decision in October 1983. Indeed, Dr. S. 
concludes that the veteran's right knee disability, including 
torn right medial and lateral menisci, is the direct result 
of the veteran's right knee injury in service. 

Generally, such evidence is presumed credible for the limited 
purpose of ascertaining whether material evidence has been 
obtained. Spalding v. Brown, 10 Vet. App. 6, 10 (1997); 
Justus v. Principi, 3 Vet. App. 510, 512 (1992). Although Dr. 
S's conclusion is based on a history reported by the veteran, 
that history is generally consistent with the veteran's right 
knee problems in service. Indeed, the history of the right 
knee injury in service was generally accepted by the Board in 
its October 1983 decision. Cf. Reonal v. Brown, 5 Vet. App. 
458 (1993) (A medical opinion was not material where it was 
based on a veteran's recitation of events that had already 
been rejected in a previous decision on the merits.). 
Moreover, when considered with evidence previously on file, 
particularly the statements from the veteran's siblings, Dr. 
S.'s opinion raises a reasonable possibility of 
substantiating the claim. Therefore, the additional competent 
evidence is neither cumulative nor redundant of the evidence 
of record in October 1983. Accordingly, it is sufficient for 
the purpose of reopening the claim of service connection for 
right knee disability. To that extent, the appeal is allowed.


ORDER

New and material evidence having been presented, the request 
to reopen the veteran's claim of service connection for right 
knee disability is granted.


REMAND

Having reopened the claim of service connection for right 
knee disability does not end the Board's inquiry. Rather, it 
places upon VA the duty to assist the veteran in the 
development of the claim by obtaining relevant records which 
could possibly substantiate the claim and conducting 
appropriate medical inquiry. See Justus v. Principi, 3 Vet. 
App. 510 (1992); cf. Peters v. Brown, 6 Vet. App. 540, 542 
(1994); see 38 U.S.C.A. § 5107(a). 

The veteran contends that he injured his right knee when he 
slipped on a patch of ice in service. Although there is 
evidence of continuing right knee symptomatology since that 
time, there is no competent evidence of record concerning the 
nature or etiology of that disability. In this regard, the 
veteran has yet to be examined by VA.

In light of the foregoing, further development is warranted 
with respect to the issue of service connection for right 
knee disability. Accordingly, that issue is remanded for the 
following actions:

1. Request that the veteran provide the 
names and addresses of all medical care 
providers who treated him for right knee 
disability from 1960 to 1982. After 
securing the veteran's authority to 
release information, request those 
records directly from the providers 
identified by the veteran.

Also request that the veteran provide any 
such records in his possession. 

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.

If the records identified are in the 
possession of the Federal government, 
efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If the records identified are unavailable 
and are in the possession of an 
individual or entity other than the 
Federal government, notify the veteran 
and his representative in accordance with 
the provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

2. When the actions in part 1 have been 
completed, schedule the veteran for an 
orthopedic examination to determine the 
nature and etiology of any right knee 
disability found to be present. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand.

If right knee disability is diagnosed, 
the examiner must identify and explain 
the elements supporting the diagnosis. 

The examiner must also render an opinion 
as to whether or not the foregoing right 
knee disability was caused or aggravated 
by the veteran's right knee injury in 
service in February 1959. The examiner 
must state the medical basis or bases for 
the opinion. If the examiner is unable to 
do so without resort to speculation, he 
or she should so state. 

3. When all of the actions requested in 
parts 1 and 2 have been completed, 
undertake any other indicated 
development. Then readjudicate the issue 
of entitlement to service-connection for 
right knee disability. 

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is so notified. It 
must be emphasized, however, that he has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO. Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


